Citation Nr: 0530893	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-17 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility to Department of Veterans' 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a VA 
Regional Office (RO).  This case was previously before the 
Board and was remanded in August 2003.

In November 2004, the Board received additional evidence from 
the appellant.  By way of correspondence dated in October 
2005, the appellant waived his right to have his case 
remanded to the agency of original jurisdiction for review of 
the new evidence.


FINDINGS OF FACT

1.  In an August 2001 decision, the Board determined that new 
and material evidence had not been received to reopen the 
appellant's claim for establishment of basic eligibility to 
VA benefits. 

2.  In an October 2001 communication, the appellant 
effectively requested that his claim be reopened. 

3.  Evidence received since the August 2001 Board decision 
does not raise a reasonable possibility of substantiating the 
claim for establishment of basic eligibility to VA benefits.


CONCLUSIONS OF LAW

1.  The August 2001 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

2.  New and material evidence has not been received to reopen 
the appellant's claim for establishment of basic eligibility 
to VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

It appears that full VCAA notice in this case was not 
provided to the appellant prior to the initial adverse RO 
decision.  Therefore, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In an April 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met, including the duty to notify the 
appellant to submit any pertinent evidence in his possession, 
and that any defect in the timing of such notice constitutes 
harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  The record includes affidavits 
from the appellant and others and several responses from the 
National Personnel Records Center (NPRC) indicating that the 
appellant has no recognized service under any of the names he 
provided.  In connection with the present claim, the 
appellant furnished information suggesting different spelling 
of his name, and pursuant to the Board's remand the service 
department accomplished another search under the additional 
names.  As the issue at hand is whether or not new and 
material evidence has been received to reopen the appellant's 
claim, the Board finds that a VA examination is not necessary 
and that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

In an August 2001 Board decision, the appellant's request to 
reopen his claim for basic eligibility to VA benefits was 
denied.  This decision is final.  38 U.S.C.A. § 7104 (West 
2002).  However, when a claim is the subject of a prior final 
denial, it may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

In October 2001, a written communication from the appellant 
was accepted as a request to reopen his claim for 
establishment of basic eligibility to VA benefits.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the August 2001 Board 
decision included several letters and affidavits from the 
appellant along with various non-service department documents 
all purporting to show that the appellant had service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Unites States 
Armed Forces and several responses from the NPRC indicating 
that the appellant did not have such recognized service.  

Evidence received since the August 2001 Board decision 
includes additional statements, affidavits, and documents 
from the appellant all purporting to show that he had 
recognized service under several different names and several 
different spellings of his family name along with an 
additional 2004 response from the NPRC again showing that the 
appellant had no recognized service under any of the names 
provided or any of the spellings of the names provided.  Most 
of this evidence is new in that it was not of record at the 
time of the August 2001 Board decision.  However, it is does 
not raise a reasonable possibility of substantiating the 
appellant's claim for basic eligibility for VA benefits as 
the response from the NPRC shows that there is no service 
department record of the appellant's service under any of the 
names he has provided or any of the spellings of his names he 
has provided.  

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005).  
However, the Board believes that the question raised in Pelea 
regarding the types of evidence which may be used to 
establish qualifying service of Philippine claimants does not 
alter the outcome in this particular case.  In the present 
case, the Board finds that despite the various documents 
submitted by the appellant, the searches by the service 
department under the various spellings of the appellant's 
name and the negative results of those searches are entitled 
to more weight than the various Philippine military documents 
submitted by the appellant.  Moreover, as noted by the Court 
in Pelea, VA's General Counsel has indicated that service 
department findings as to the fact of service (as opposed to 
dates of service) are binding.  VA Gen. Coun. Prec. 14-94 
(June 8, 1994); Duro v. Derwinski, 2 Vet.App. 530 (1992).  

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating his claim.  
As noted above, service department findings are binding upon 
the RO.  Therefore, the documents submitted by the appellant 
raise no reasonable possibility of substantiating his claim 
in light of the negative certifications from the NPRC.  As 
such, the evidence received since the August 2001 Board 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the appellant's 
claim.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
appellant's claim for basic eligibility for VA benefits.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


